ATTENTION:

THIS OPTION SHALL NOT BECOME EXERCISABLE
UNLESS AND UNTIL IT IS "ACCEPTED" BY THE OPTIONEE
IN THE MANNER DESCRIBED IN SECTION II(b) BELOW.



NON-QUALIFIED STOCK OPTION AWARD AGREEMENT




This NON-QUALIFIED STOCK OPTION AWARD AGREEMENT

(this "Agreement") is made as of the Grant Date (defined below), by and between
Alpharma Inc., a Delaware (USA) Corporation with an address at 440 Route 22
East, 3rd Floor, Bridgewater NJ, 08807 USA, (the "Company"), and the Optionee
(defined below), pursuant and subject to the Company's 2003 Omnibus Incentive
Compensation Plan (the "Plan"), on the following terms and conditions:





DEFINITIONS

: The following terms shall have the following meanings when used in this
Agreement.

"Expiration Date":

 

"Grant Date":

 

"Number of Option Shares":

 

"Optionee":

 

"Option Price":

 

"Vesting Schedule":



 

 

25% vested after first anniversary of grant;
50% vested after second anniversary of grant;
75% vested after third anniversary of grant; and
100% vested after fourth anniversary of grant, all subject to Section IV.



SECTION I
DEFINED TERMS



Unless otherwise defined above or herein, or unless the context requires a
different definition, capitalized terms used herein shall have the meanings
assigned to them in the Plan.



SECTION II
GRANT OF OPTIONS, PRICE AND EXERCISE



(a) GRANT; PRICE. Effective as of the Grant Date, the Company grants to the
Optionee, subject to the terms and provisions set forth herein and in the Plan,
the right and option to purchase all or any part of Number of Option Shares
(defined above) of the presently authorized but unissued Class A Common Stock of
the Company (the "Shares"), at the Option Price (defined above) per Share, which
Option Price is not less than 100% of the fair market value of each Share on the
Grant Date (the option hereby granted being referred to as the "Option"). This
Option is not intended to be an "incentive stock option" within the meaning of
the United States Internal Revenue Code of 1986, as amended from time to time.



(b) EXERCISABILITY. The Option shall not be considered granted or become
exercisable unless and until the Optionee accepts the terms of this Agreement in
writing. By so accepting the Option, the Optionee is memorializing that he or
she has accepted the Option as of the Grant Date. Thereafter, the Option shall
be exercisable, subject to earlier termination or acceleration as specifically
provided in this Agreement, in accordance with the Vesting Schedule (defined
above). This Option shall be considered "Vested" for all purposes under this
Agreement with respect to individual Shares upon the first date the Option is
vested (exercisable) with respect to such Shares pursuant to the Vesting
Schedule. Neither the Option nor any other rights granted under this Agreement
may be exercised after the Expiration Date (defined above) and, before that
time, the Option may be terminated or accelerated as hereinafter provided. (If
the Company has no record of the Optionee's acceptance of the terms of this
Agreement, or any other document required by the Company in connection with the
Option, the Option shall be ineffective and the Optionee shall have no rights in
the Option).



SECTION III
EXERCISE PROCEDURE, WITHHOLDING, CONDITION TO EXERCISE AND SECURITIES LAWS
MATTERS



(a) EXERCISE. The Optionee shall exercise the Option by notifying the Company of
the number of Shares that he or she desires to purchase and by delivering with
such notice the full payment of the Option Price of the Shares being purchased.
The Option Price shall be payable (1) in cash or its equivalent, (2) by
tendering (either by actual delivery or attestation) previously acquired Shares,
provided such Shares had been held by the Optionee for at least six (6) months
prior to their tender or have been purchased on the open market, (3) in cash
derived from the contemporaneous sale of a portion of the Shares received from
the exercise of the Option, or (4) in a combination of cash, Share tender and/or
cash derived from the sale of Shares. For purposes of determining the amount, if
any, of the Option Price satisfied by the sale of Shares, such Shares shall be
valued at the closing price on the New York Stock Exchange on the date of
exercise. Any Shares sold in satisfaction of all or a portion of the Option
Price shall be transferred or assigned pursuant to procedures adopted by the
Company from time to time.



(b) WITHHOLDING. The Company will, as soon as is reasonably possible, notify the
Optionee of the amount of withholding tax, if any, that must be paid under
United States federal, state and local law, or similar applicable non-United
States laws, due to the exercise of the Option. The Company shall withhold the
number of Shares (valued according to the procedures set forth in Section III
(a) above on the date of withholding) required in order to satisfy the
withholding obligation unless the Employee tenders the withholding obligation in
cash in a timely manner and with prior notification to the Company.



(c) CONDITION TO EXERCISE. Before the Optionee may exercise the Option or any
part thereof, the Company must first receive from the Optionee: (1) the
Optionee's written acknowledgement that the Optionee has read, and has been
afforded an opportunity to ask questions of management of the Company regarding,
all financial and other information regarding the Company which the Optionee
considers important in deciding whether to exercise the Option, (2) the
Optionee's written representation that the Optionee is purchasing the Shares for
the Optionee's own account and not on behalf of others, and (3) appropriate
payment or other arrangements with respect to any withholding tax requirement
arising from exercise of the Option.



(d) SECURITIES LAWS MATTERS. The Optionee understands and acknowledges that
United States federal and state securities laws govern and restrict the
Optionee's right to offer, sell or otherwise dispose of any Shares unless the
offer, sale or other disposition thereof is registered under the Securities Act
of 1933 (the "'33 Act") and any applicable state securities laws. Furthermore,
the Optionee understands that local non-U.S. laws may also govern the Optionee's
disposition of Shares. The Optionee agrees that the Optionee will not offer,
sell or otherwise dispose of any Shares in any manner which would require the
Company to file any registration statement with the Securities and Exchange
Commission (or similar filing under state or local law) or to violate the '33
Act, the rules and regulations promulgated thereunder or any other state,
federal or local law. The Optionee further understands that the certificates for
any Shares the Optionee purchases will bear such legends as the Company deems
necessary or desirable in connection with the '33 Act or other rules,
regulations or laws. NOTHING IN THIS OPTION ALTERS THE GENERAL RULE THAT THE
OPTIONEE MAY NOT TRADE IN THE COMPANY'S SECURITIES (INCLUDING THE SALE OF SHARES
ACQUIRED BY EXERCISING THIS OPTION) DURING A COMPANY-IMPOSED QUARTERLY BLACK-OUT
PERIOD OR WHILE HE OR SHE IS IN POSSESSION OF MATERIAL NON-PUBLIC INFORMATION
REGARDING THE COMPANY (UNLESS THE OPTIONEE HAS GIVEN PRIOR INSTRUCTIONS MEETING
LEGAL REQUIREMENTS).



SECTION IV
TERMINATION OF EMPLOYMENT



(a) TERMINATION FOR CAUSE. If the Optionee's employment with the Company or any
affiliate terminates for Cause (which shall have a definition herein identical
to the definition of "Termination for Cause" under the Company's Severance Plan,
as amended from time to time) all Shares represented by the Option, whether
Vested or unvested on such termination date, shall terminate with immediate
effect and shall no longer be exercisable.



(b) TERMINATION OTHER THAN FOR CAUSE. Except as set forth in this Section's (c),
(d), (e), or (f) below, if the Optionee's employment with the Company or any
affiliate is terminated (1) voluntarily by the Optionee, or (2) by the Company
other than in a Termination for Cause, all Shares represented by the Option that
are Vested on such termination date shall remain exercisable for one (1) month
after the termination date, after which time they shall be terminated. All
Shares represented by the Option that are unvested on the date of termination
shall be forfeited with immediate effect.



(c) RETIREMENT. If the Optionee should leave the employ of the Company or its
affiliates by reason of an event of Retirement prior to the Expiration Date, all
Shares represented by the Option that are Vested on such Retirement date shall
be exercisable at any time prior to the Expiration Date. All Shares represented
by the Option that are unvested on the date of Retirement shall be forfeited
with immediate effect.



An event of "Retirement" shall mean the Optionee's voluntary termination of his
or her Employment with the Company on or after attaining age 55 and completing
at least 5 years of service. "Employment" shall mean the continuing status of
the Optionee as a full-time permanent salaried or hourly employee of the Company
or another entity so long as that entity is, and at all relevant times continues
to be, an affiliate (as that term is defined under the regulations of the United
States Securities and Exchange Commission) of the Company. Employment (i) shall
include any period of illness or temporary disability during which the Optionee
continues to receive salary pursuant to the policies of the Company, as in
effect from time to time, but (ii) shall not include any period of time during
which the Optionee is receiving salary continuation, payments in lieu of
statutory or other notice, or during a statutory notice period, or other
benefits as a result of the termination of Employment or any leave of absence of
a duration longer than three (3) months.

(d) DISABILITY. If the Optionee should leave the employ of the Company or its
affiliates by reason of an event of Disability prior to the Expiration Date, all
Shares subject to this Option shall immediately Vest and shall be exercisable
for one (1) year after the date on which the Optionee ceases being an employee.
An event of "Disability" shall mean the Optionee's termination in good standing
from the employ of the Company for reasons of disability under the
then-established rules of the Company, consistent with all applicable federal,
state and local (including international) laws.



(e) DEATH. If the Optionee should die while an employee and prior to the
Expiration Date, all Shares subject to this Option shall immediately Vest and be
exercisable by his or her beneficiary, executor or estate (in accordance with
applicable law) for a period of one (1) year after the date of the Optionee's
death.



(f) CHANGE IN CONTROL. Upon the occurrence of a Change in Control of the Company
that occurs prior to the Expiration Date and while the Optionee is an employee
of the Company or an affiliate, the Option shall be treated in accordance with
the provisions of the Company's Change in Control Plan, as amended from time to
time. "Change in Control" shall have the meaning set forth in such Change in
Control Plan.



SECTION V
NON-ASSIGNABILITY AND NON-EXERCISABILITY



(a) NON-ASSIGNABILITY. The Option shall not be sold, pledged, assigned, or
otherwise alienated or hypothecated, other than by will or the laws of descent
and distribution. Further, the Option shall be exercisable during the Optionee's
lifetime only by the Optionee or, during periods of legal disability, by the
Optionee's legal representative. No Option shall be subject to execution,
attachment, or similar process.



(b) NON-EXERCISABILITY. In no event may the Options be exercisable to any extent
by anyone after the Expiration Date.



SECTION VI
LIMITATIONS OF RIGHTS IN STOCK AND EMPLOYMENT



(a) NO STOCKHOLDER RIGHTS. Neither the Optionee, nor the Optionee's
successor-in-interest, shall have any of the rights of a stockholder of the
Company with respect to the Shares for which the Option is issued until such
Shares are issued by the Company.



(b) NO EMPLOYMENT RIGHTS. It is expressly agreed that, anything contained herein
to the contrary notwithstanding, this Agreement shall not constitute, or be
evidence of, any agreement or understanding, express or implied, that the
Company or an affiliate will employ the Optionee for any period of time or in
any position or for any particular compensation.



SECTION VII
NOTICES



Any notice or other communication to be made, served or given to the Company
under or pursuant to the terms hereof (a "Notice") shall be in writing and shall
be addressed to the Company, in care of the Executive Vice President, Human
Resources and Communications, at 440 Route 22 East, 3rd Floor, Bridgewater NJ,
08807 USA, and any notice to be given to the Optionee shall be in writing and
addressed to the Optionee's address maintained from time to time in the
employment records of the Company or any affiliate, or at such other address as
either party may hereafter designate in writing to the other. Such Notice shall
be sent by personal delivery or by registered or certified mail, return receipt
requested, postage prepaid, or by a nationally known overnight courier (or
internationally known courier if sent from outside of the United States),
providing written proof of delivery. Any Notice sent in the manner set forth
above shall be deemed to have been given and received upon receipt if personally
delivered, two (2) days after it has been delivered to a nationally
(internationally) known overnight courier, and three (3) days after it has been
deposited in the United States mail (or other non-United States
government-sponsored mail system) if sent by mail. If a Notice is delivered
otherwise than as set forth above, it shall be deemed to have been given when
received. The substance of any Notice shall be deemed to have been fully
acknowledged in the event of refusal of acceptance by the party to whom the
notice is addressed.



SECTION VIII
SUCCESSORS OR ASSIGNS OF THE COMPANY



The Option shall be binding upon and shall inure to the benefit of any successor
of the Company.



SECTION IX
MISCELLANEOUS



(a) DESIGNATION OF BENEFICIARY. The Optionee shall have the right to appoint any
individual or legal entity in writing as his or her beneficiary to receive any
Option (to the extent not previously terminated or forfeited) under this
Agreement upon the Optionee's death, by filing with the Company physical
evidence of such intent on the form or forms required by the Company (a sample
of which is attached hereto as Exhibit A). Such designation under this Agreement
may be revoked by the Optionee at any time and a new beneficiary may be
appointed by the Optionee by execution and submission of the form or form
required for this purpose by the Company. In order to be effective, a
designation of beneficiary must be completed by the Optionee and received by the
Company prior to the date of the Optionee's death. In the absence of such
designation, the Optionee's beneficiary shall be the legal representative of the
Optionee's estate.



(b) INCORPORATION OF PLAN. The terms and provisions of the Plan are hereby
incorporated in this Agreement. Unless otherwise specifically stated herein,
such terms and provisions shall control in the event of any inconsistency
between the Plan and this Agreement.



(c) GOVERNING LAW. This Agreement shall be construed and enforced in accordance
with the terms of Section 20.5 of the Plan providing for use of the internal
laws of the State of New Jersey in the United States; provided, however, that,
insofar as the Company is incorporated under the laws of the State of Delaware
in the United States, the General Corporate Law of the State of Delaware (or any
successor statute) shall govern those matters that apply to the internal
governance of the Company. Furthermore, the Optionee hereby irrevocably submits
to the co-exclusive jurisdiction of (i) the Superior Court of New Jersey, and
(ii) the United States District Court for the District of New Jersey, to resolve
any and all issues that may arise out of or relate to this Agreement. THE
SECURITIES ISSUED HEREUNDER SHALL BE GOVERNED BY AND IN ACCORDANCE WITH THE
CORPORATE SECURITIES LAWS OF THE UNITED STATES AND ANY OTHER APPLICABLE
NON-UNITED STATES LAWS. Each of the parties hereto further agrees that service
of any process, summons, notice or documents by United States registered mail,
return receipt requested, or internationally known overnight courier, in
accordance with the provisions of Section VII above, shall be effective service
of process for any action, suit or proceeding in New Jersey.



(d) PERMISSION TO USE EMPLOYEE INFORMATION. By accepting this Option, the
Optionee is granting to the Company the Optionee's express permission to use,
transmit (including international transmittal), store and otherwise handle the
Optionee's personally-identifiable information in furtherance of administering
the Company's compensation and benefits programs.



(e) ACCEPTANCE. By accepting this Agreement, the Optionee is accepting the
Option as set forth in this Agreement and agreeing to the terms and conditions
hereof, including all provisions of the Plan. The Optionee is further
acknowledging that a copy of the Plan is available for the Optionee's review, as
publicly filed with the Company's securities filings, and with representative
Human Resources personnel.



Alpharma Inc.


By____________________

Agreed and Accepted:


_______________________



 

 

EXHIBIT A



DESIGNATION OF BENEFICIARY



Name of Optionee: ________________________________


Grant Date of Option: ______________________________


Number of Option Shares: ___________________________



If I, the Optionee, shall die prior to the expiration of the option identified
above (the "Option"), as provided in the corresponding Award Agreement for the
Option (the "Agreement"), then all rights to such Option granted under the
Agreement that I hereby hold upon my death, to the extent not previously
terminated or forfeited, shall be transferred to
___________________________________________ (insert name of beneficiary)
_______-_____-_______ (insert Social Security # of beneficiary, if known) in the
manner provided for in the 2003 Omnibus Incentive Compensation Plan and the
Agreement.



_________________________________          __________________
Signature of Optionee                                            Date




Receipt acknowledged on behalf of __________________________ (insert name of
Optionee) by ____________________________________ (insert name of Company
representative):




________________________________           __________________
Signature of Company Representative                    Date